Citation Nr: 1335056	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than May 27, 2009, for the grant of a 30 percent rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran's DD 214 reflects that he served on active duty from February 1984 to February 2008.  He also reportedly served on active duty from August 1981 to February 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDING OF FACT

Prior to May 27, 2009, the Veteran's GERD was productive of less than considerable impairment of health. 


CONCLUSION OF LAW

The criteria for an effective date prior to May 27, 2009, for a 30 percent rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157(a), 3.400, 4.114, Diagnostic Code 7346 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice in a letter dated in July 2009, prior to the October 2009 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria: Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation will be the date of receipt of claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen:  (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

Rating Criteria:  GERD

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The RO has rated the Veteran's service-connected GERD under Diagnostic Code 7346, by analogy to hiatal hernia.  

Under Diagnostic Code 7346, the presently assigned 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of less severity, a noncompensable evaluation is assigned.

Dysphagia is defined as difficulty in swallowing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for the Veteran's GERD was originally granted in an October 2008 rating decision.  The disability was assigned a noncompensable rating, effective March 1, 2008, the day following his discharge from active service.  The Veteran was informed of this decision that same month.  

Initially, the Board recognizes the Veteran's contention that his claim has been pending since his original application for service connection, such that his 30 percent rating should be effective the day following his discharge from active service.  With this contention, the Veteran is essentially claiming that a statement he submitted, received by VA on May 27, 2009, should be construed as a notice of disagreement with the initial rating assigned.  [While a date stamp on this statement indicates receipt on May 27, 2010, later communication from VA confirms that this was a clerical error and the statement was received on May 27, 2009.]  As this statement was indeed received by VA within one year of the October 2008 rating decision, the Board has considered whether it may be construed as a notice of disagreement with the initial rating assigned.  A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2013).  In this case, the Veteran's May 2009 statement suggests that he sent in documentation in order to have his disability rating "relooked at."  He went on to request that the issues listed, including GERD, be "re-looked at and re-evaluated based on the evidence [he] supplied."  Along with this statement, the Veteran submitted a copy of a VA letter scheduling a CT scan of his sinuses, but no evidence related to his GERD.  Because this statement does not express dissatisfaction or disagreement with the October 2008 rating decision, or indicate any desire to contest the result of that rating decision, it is not construed as a notice of disagreement with the initial rating assigned, and was appropriately construed by the RO as a new claim for an increased rating.  Thus, this appeal was appropriately developed as a claim for an earlier effective date related to a claim for an increase.

In October 2009, the RO issued a rating decision awarding a 30 percent rating for GERD, effective May 27, 2009, the date of the claim for an increase.  Again, the Veteran contends that an earlier effective date for this rating is warranted.  

In June 2008, the Veteran saw a VA primary care physician to establish care, at which time GERD was noted.  At that time, he had run out of the prescription medication provided to him during his active service and sought treatment as over the counter medication was not sufficiently treating the problem.  At the time of the clinical visit, he was experiencing no abdominal pain, no diarrhea and no constipation.  There was no indication at this time of active symptoms of GERD on examination.

The same month, the Veteran was afforded a VA examination at which time he reported that he had a history of heartburn, especially when lying down, and was placed on medication which improved the condition.  He reported occasional breakthrough heartburn at that time.  Upper GI diagnostic testing revealed mild esophageal dysmotility and moderate gastroesophageal reflux with duodenal diverticulum.  In July 2008, a VA staff physician confirmed that the Veteran's diagnosis was GERD, more specifically described consistent with the diagnosis shown on the diagnostic report.  The VA physician remarked that this condition had no significant effects on the Veteran's usual occupation, and mild effects on his usual daily activities such as chores and feeding.

The foregoing evidence was actually of record or constructively of record at the time of the October 2008 rating decision assigning a noncompensable rating for the Veteran's GERD.

According to an early May 2009 primary care follow-up note, the Veteran reported that with medication, his GERD symptoms had improved.  Current symptoms were not described with particularity.

There is no additional evidence related to the Veteran's GERD prior to the May 27, 2009, effective date of the 30 percent rating at issue.

After reviewing the record, the Board concludes that there is no evidence showing that the Veteran's GERD was sufficiently severe prior to May 27, 2009, to warrant a 30 percent rating.  While occasional heartburn was noted, none of the evidence for the period prior to May 27, 2009, shows that the GERD was manifested by persistent symptoms productive of considerable impairment of health.  

In sum, whether the May 2009 statement from the Veteran is considered a notice of disagreement or a claim for increase, a 30 percent rating is not warranted prior to May 27, 2009, because the evidence fails to establish that the disability met the criteria for a 30 percent rating prior to that date.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

An effective date earlier than May 27, 2009, for the grant of a 30 percent rating for gastroesophageal reflux disease is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


